Exhibit 10.2

 

FOURTH AMENDING AGREEMENT IN
RESPECT OF THE BRIDGE LOAN AGREEMENT

 

THIS FOURTH AMENDING AGREEMENT, made as of the 15th day of October, 2008

 

BETWEEN:

 

MAGNA ENTERTAINMENT CORP.,

a corporation incorporated under the laws of the State of Delaware

 

(hereinafter called the “Borrower”),

 

 

OF THE FIRST PART,

 

- and -

 

MID ISLANDI SF.,

a partnership formed under the laws of Iceland, acting through its Zug branch

 

(hereinafter called the “Lender”),

 

 

OF THE SECOND PART,

 

- and -

 

PACIFIC RACING ASSOCIATION,

a corporation incorporated under the laws of the State of California

 

- and -

 

MEC LAND HOLDINGS (CALIFORNIA) INC.,

a corporation incorporated under the laws of the State of California

 

(hereinafter collectively called the “Golden Gate Fields Guarantors”),

 

 

OF THE THIRD PART,

 

- and -

 

THE SANTA ANITA COMPANIES, INC.,

a corporation incorporated under the laws of the State of Delaware

 

- and -

 

--------------------------------------------------------------------------------


 

LOS ANGELES TURF CLUB, INCORPORATED,

a corporation incorporated under the laws of the State of California

 

(hereinafter collectively called the “Santa Anita Guarantors”),

 

 

OF THE FOURTH PART,

 

- and -

 

GULFSTREAM PARK RACING ASSOCIATION, INC.,

a corporation incorporated under the laws of the State of Florida

 

(hereinafter called the “Gulfstream Guarantor”),

 

 

OF THE FIFTH PART,

 

- and -

 

GPRA THOROUGHBRED TRAINING CENTER INC.,

a corporation incorporated under the laws of the State of Delaware

 

(hereinafter called the “Palm Meadows Training Guarantor”),

 

 

OF THE SIXTH PART,

 

- and -

 

MEC DIXON, INC.,

a corporation incorporated under the laws of the State of Delaware

 

(hereinafter called the “Dixon Guarantor”),

 

 

OF THE SEVENTH PART,

 

- and -

 

MEC HOLDINGS (USA) INC.,

a corporation incorporated under the laws of the State of Delaware

 

- and -

 

2

--------------------------------------------------------------------------------


 

SUNSHINE MEADOWS RACING, INC.,

a corporation incorporated under the laws of the State of Delaware

 

(hereinafter collectively called the “Ocala Guarantors”),

 

 

OF THE EIGHTH PART,

 

- and -

 

THISTLEDOWN, INC.,

a corporation incorporated under the laws of the State of Ohio

 

(hereinafter called the “Thistledown Guarantor”),

 

 

OF THE NINTH PART,

 

- and –

 

MEC MARYLAND INVESTMENTS INC.,

a corporation incorporated under the laws of the State of Delaware

 

- and -

 

30000 MARYLAND INVESTMENTS LLC,

a limited liability company formed under the laws of the State of Delaware

 

(hereinafter collectively called the “AmTote Guarantors”) (the Golden Gate
Fields Guarantors, the Santa Anita Guarantors, the Gulfstream Guarantor, the
Palm Meadows Training Guarantor, the Dixon Guarantor, the Ocala Guarantors, the
Thistledown Guarantor, and the AmTote Guarantors hereinafter collectively called
the “Guarantors”),

 

 

OF THE TENTH PART.

 

3

--------------------------------------------------------------------------------


 

WHEREAS the Lender, as lender, the Borrower, as borrower, and the Guarantors, as
guarantors, are parties to a bridge loan agreement made as of September 12,
2007, as amended by a First Amending Agreement (the “First Bridge Loan Amending
Agreement”) made as of the 23rd day of May, 2008, as amended by a Second
Amending Agreement (the “Second Bridge Loan Amending Agreement”) made as of the
13th day of August, 2008, as amended by a Third Amending Agreement (the “Third
Bridge Loan Amending Agreement”) made as of the 15th day of September, 2008
(such bridge loan agreement, as amended and as may be further amended, modified,
renewed or replaced from time to time being referred to herein as the “Bridge
Loan Agreement”);

 

AND WHEREAS on September 11, 2007, the Borrower’s Board of Directors approved
and adopted a plan (the “MEC Debt Elimination Plan”) (referenced in the Bridge
Loan Agreement as the Borrower Restructuring Plan) to restructure the Borrower’s
balance sheet through the sale of certain assets and entering into strategic
partnerships or joint ventures to allow the Borrower to substantially eliminate
its debt by December 31, 2008, and to pursue a business plan focused on
achieving sustainable profitability;

 

AND WHEREAS the MEC Debt Elimination Plan contemplated the sale of assets
including, without limiting the generality of the foregoing, certain of those
Properties owned by the Borrower that constitute collateral for the Loan;

 

AND WHEREAS the sale of assets under the MEC Debt Elimination Plan continues to
take longer than originally contemplated and, although the Borrower continues to
take steps to implement the MEC Debt Elimination Plan, it does not expect to
execute the MEC Debt Elimination Plan on the originally contemplated time
schedule, if at all;

 

AND WHEREAS on March 31, 2008, the Board of Directors of MI Developments Inc.
(“MID”), an affiliate of the Lender and the controlling shareholder of the
Borrower, received a reorganization proposal on behalf of various shareholders
of MID that would, among other things, alter the relationship between MID and
the Borrower;

 

AND WHEREAS on June 27, 2008, MID announced that, in light of shareholder
discussions relating to potential amendments to the reorganization proposal, the
special meeting of MID shareholders to consider the reorganization proposal,
previously called for July 24, 2008, was being postponed;

 

AND WHEREAS despite discussions between MID and various of its shareholders
relating to potential amendments to the reorganization proposal, no consensus
has been reached with respect to such amendments, and, therefore, MID intends to
continue to explore a range of alternatives with respect to its investment in
the Borrower;

 

AND WHEREAS on August 22, 2008, MID announced that it had retained GMP
Securities L.P. as a financial advisor to MID management to liaise with
shareholders in an attempt to develop a consensus on how best to reorganize MID;

 

4

--------------------------------------------------------------------------------


 

AND WHEREAS pursuant to the First Bridge Loan Amending Agreement the parties to
the Bridge Loan Agreement have amended the Bridge Loan Agreement to, inter alia:
(i) increase the Loan Amount from $80,000,000 to $110,000,000; (ii) provide that
Loan Amounts borrowed and repaid prior to the date of the First Bridge Loan
Amending Agreement may be reborrowed; (iii) extend the Maturity Date of the Loan
from May 31, 2008 to August 31, 2008; and (iv) provide for certain additional
arrangement and extension fees, all on the terms and conditions set out therein;

 

AND WHEREAS pursuant to the Second Bridge Loan Amending Agreement the parties to
the Bridge Loan Agreement have amended the Bridge Loan Agreement to, inter alia:
(i) extend the Maturity Date of the Loan from August 31, 2008 to September 30,
2008; and (ii) provide for an extension fee, all on the terms and conditions set
out therein;

 

AND WHEREAS pursuant to the Third Bridge Loan Amending Agreement the parties to
the Bridge Loan Agreement have amended the Bridge Loan Agreement to, inter alia:
(i) extend the Maturity Date of the Loan from September 30, 2008 to October 31,
2008; and (ii) provide for an extension fee, all on the terms and conditions set
out therein;

 

AND WHEREAS the parties to the Bridge Loan Agreement have agreed to further
amend the Bridge Loan Agreement to, inter alia: (i) increase the Loan Amount
from $110,000,000 to $125,000,000; and (ii) provide that Loan Amounts borrowed
and repaid in July 2008 may be reborrowed, all on the terms and conditions set
out herein;

 

AND WHEREAS the Lender has provided a letter to the Borrower determining in
writing that the Maturity Date shall be December 1, 2008 (or such later date or
dates as may be determined in writing from time to time by the Lender in its
sole discretion, with such later date or dates being subject to such conditions
as may be determined by the Lender in its sole discretion);

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Agreement and the sum of Ten Dollars ($10.00) paid by each of the
parties hereto to the other and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties hereto
covenant and agree as follows:

 

1.             Definitions.  Unless otherwise defined herein, all capitalized
terms used in this agreement (this “Agreement”) shall have the respective
meanings ascribed to them in the Bridge Loan Agreement.

 

2.             Representations and Warranties. The Borrower and the Guarantors
jointly and severally represent and warrant to and in favour of the Lender, with
the intent that the Lender shall be entitled to rely upon such representations
and warranties in entering into this Agreement and notwithstanding the
completion of the transactions contemplated herein, that: (i) all of the
recitals to this Agreement are true and complete in all material respects;
(ii) except as specifically qualified in the Disclosure Schedule, all of the
representations and warranties of the Borrower in Article 5 of the Bridge Loan
Agreement are true and correct on the date hereof as if made on and as of the
date hereof; and (iii) there are no facts, conditions or circumstances that are
known to the Borrower or any of the Guarantors and that may reasonably be
considered relevant to the Lender’s decision to enter into this Agreement that
have not been disclosed in writing to the Lender.

 

5

--------------------------------------------------------------------------------


 

3.             Amendments.  The Bridge Loan Agreement is hereby amended as
follows:

 

(a)           by adding, in proper alphabetical order, the following definition
of “Bankruptcy Code” to Section 1.1 of the Bridge Loan Agreement:

 

““Bankruptcy Code”  means Title 11 of the United States Code, 11 U.S.C. §§ 101
et. seq.;”;

 

(b)           by adding, in proper alphabetical order, the following definition
of “Fourth Bridge Loan Amending Agreement” to Section 1.1 of the Bridge Loan
Agreement:

 

““Fourth Bridge Loan Amending Agreement” means that certain Fourth Amending
Agreement in respect of this Agreement made as of the 15th day of October,
2008;”;

 

(c)           by deleting the number “$110,000,000” in the third line of
Section 2.1 of the Bridge Loan Agreement, and replacing it with the number
“$125,000,000”;

 

(d)           by deleting Section 2.2 of the Bridge Loan Agreement in its
entirety and replacing it with the following:

 

“2.2         Nature of Bridge Loan

 

(a) Subject to Subsections 2.2(b) and 2.2(c), the Bridge Loan is a non-revolving
facility and any portion of the Loan that is repaid shall reduce the Loan Amount
and may not be re-borrowed.

 

(b) So long as the Borrower is not in default hereunder, the Borrower shall have
the right to re-borrow that portion of the Loan that the Borrower borrowed and
repaid prior to May 23, 2008.

 

(c) So long as the Borrower is not in default hereunder, the Borrower shall have
the right to re-borrow that portion of the Loan that the Borrower borrowed and
repaid in July 2008.”;

 

(e)           by deleting in its entirety Subsection 7.2(q)(i)) of the Bridge
Loan Agreement and replacing it with the following:

 

“(i)          a grid promissory note in the amount of One Hundred and Twenty
Five Million Dollars ($125,000,000) from the Borrower in favour of the Lender
(the “Borrower Note”);”;

 

6

--------------------------------------------------------------------------------


 

(f)            by deleting the clause in Section 4.4 beginning with the words
“including, without limitation” and ending with the words “expenses and
compensation” and replacing the said clause with the following, with effect from
and after the Closing Date:

 

“including, without limitation, all of the reasonable fees and disbursements of
counsel and other advisors to the Lender (as defined in the paragraph below),
its agents, and any such receiver or receiver-manager, on a full indemnity
basis, incurred in connection therewith, including all sales, goods and services
or value-added taxes payable by any of them on all such costs, expenses and
compensation.

 

For purposes of Section 4.4(a), (b), and (c) and the immediately preceding
clause, “Lender” means the Lender and MID and its Subsidiaries (other than MEC
and its Subsidiaries), including, without limitation, the Board of Directors of
MID and any committee thereof.”;

 

(g)           by deleting Section 7.2(r) of the Bridge Loan Agreement in its
entirety and replacing it with the following:

 

“(r) prior to the first Advance on or after November 17, 2008: (A) BMO shall
have extended the maturity of the BMO Credit Agreement to no earlier than
December 1, 2008 on terms satisfactory to the Lender in its sole and absolute
discretion; or (B) the Borrower shall have obtained financing to replace the
financing under the BMO Credit Agreement, having a maturity no earlier than
December 1, 2008 and otherwise on terms satisfactory to the Lender in its sole
and absolute discretion.”;

 

(h)           by deleting Section 9.2 of the Bridge Loan Agreement in its
entirety and replacing it with the following:

 

“9.2         Confidentiality

 

The Lender will maintain on a confidential basis (except as otherwise permitted
hereunder or as required by Applicable Law) all information relating to the
Borrower and its Subsidiaries provided to it hereunder by and on behalf of the
Borrower or any of its Subsidiaries or obtained in respect of any diligence
conducted in respect hereof; provided, however, that this Section 9.2 shall not
apply to any information which (i) was lawfully in the public domain at the time
of communication to the Lender, (ii) lawfully enters the public domain through
no fault of the Lender subsequent to the time of communication to the Lender,
(iii) was lawfully in the possession of the Lender free of any obligation of
confidence at the time of communication to the Lender, or (iv) was lawfully
communicated to the Lender free of any obligation of confidence subsequent to
the time of initial communication to the Lender.

 

7

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Lender and/or MID shall have the right to
make available to any third-party (including, without limitation, ay potential
Permitted Lender Assignee) in connection with a sale of, or other transaction
relating to, the Lender’s and/or MID’s debt or equity investments in the
Borrower any and all information that the Lender and/or MID has regarding the
Borrower and the loans to the Borrower and, at the Lender’s and/or MID’s
request, the Borrower shall provide any additional information to such
third-party (including reasonable access to the Borrower’s management and
personnel) requested in connection with such prospective transaction relating to
the Lender’s and/or MID’s debt or equity investments in the Borrower; provided,
in each case, prior to such disclosure, such third-party shall have entered into
a typical and customary confidentiality agreement for the benefit of the
Borrower.”; and

 

(i)            by adding the following as Section 9.26 of the Bridge Loan
Agreement:

 

“9.26       Bankruptcy/Automatic Stay Waiver

 

IF, FOR ANY REASON, THE BORROWER OR ANY GUARANTOR BECOMES A DEBTOR IN A CASE
UNDER ANY CHAPTER OF THE BANKRUPTCY CODE, THEN THE BORROWER AND EACH GUARANTOR
HEREBY CONSENTS TO ANY TERMINATION OR MODIFICATION OF THE AUTOMATIC STAY AS
REQUESTED BY THE LENDER UNDER SECTION 362 OF THE BANKRUPTCY CODE, AND HEREBY
EXPRESSLY WAIVE ANY AND ALL RIGHTS, PROTECTIONS AND BENEFITS OF THE AUTOMATIC
STAY OR SIMILAR INJUNCTIVE RELIEF AVAILABLE UNDER THE BANKRUPTCY CODE.”

 

4.             Conditions Precedent.  The amendments contained in this Agreement
shall be conditional upon the satisfaction (or waiver by the Lender) of all of
the following conditions (collectively, the “Conditions Precedent”): (i) the
Borrower extending the maturity of the BMO Credit Agreement to no earlier than
November 17, 2008 on terms satisfactory to the Lender in its sole and absolute
discretion; (ii) the delivery by the Borrower to the Lender of a certified copy
of the resolution passed by the Borrower’s Board of Directors approving the
entering into of this Agreement; (iii) the complete truth and accuracy of the
representations and warranties set forth in Section 2 of this Agreement; and
(iv) the delivery by the Borrower and the Guarantors to the Lender of a release,
in form and substance satisfactory to the Lender, given by the Borrower and the
Guarantors to, inter alios, the Lender, MID and its Subsidiaries (other than MEC
and its Subsidiaries) and their respective directors, officers, employees and
advisors, with respect to any claims that the Borrower and/or any of the
Guarantors may have against such parties.  The Conditions Precedent are strictly
inserted for the benefit of the Lender and may be waived, in whole or in part,
at any time and from time to time, by the Lender at the Lender’s sole and
absolute discretion.

 

8

--------------------------------------------------------------------------------


 

5.             Opinions.  The Borrower shall, if requested by the Lender in
writing, deliver to the Lender, as soon as reasonably practicable following such
written request, opinions of each of the Borrower’s and Guarantors’ New York and
Delaware Agent, the Borrower’s and Guarantors’ Florida Agent, and the Borrower’s
and Guarantors’ California Agent, and the Borrower’s and Guarantors’ Ohio Agent,
addressed to the Lender, the Lender’s Counsel, and the Lender’s relevant agents,
in form, scope and substance satisfactory to the Lender and the Lender’s
Counsel, acting reasonably, with respect to this Agreement and any of the Loan
Documents.

 

6.             Confirmation of Amended Bridge Loan Agreement; Reaffirmation of
the Loan Documents; Acknowledgement; No Defenses.  The Bridge Loan Agreement, as
amended by this Agreement, is hereby ratified and confirmed in all respects and
time shall remain of the essence. The Borrower and each Guarantor hereby
acknowledges and agrees that all terms, covenants, conditions and provisions of
the Loan Documents continue in full force and effect and remain unaffected and
unchanged, except to the extent expressly set forth in this Agreement.  After
the date hereof (subject to the satisfaction or waiver of all Conditions
Precedent), all references in each Loan Document to the Loan Agreement shall be
deemed to be a reference to the Bridge Loan Agreement as amended by this
Agreement. This Agreement is not intended to and shall not be deemed or
construed to create or constitute a waiver, release, or relinquishment of, and
shall not affect, the liens, security interests and rights, remedies and
interests thereunder, all of which are hereby ratified, confirmed, renewed and
extended in all respects.  Without limiting the foregoing, each of Borrower and
the Guarantors reaffirms to the Lender each of its respective representations,
warranties, covenants and agreements set forth in the Loan Documents. Borrower
and each Guarantor hereby acknowledges and agrees that the principal balance of
the Loan as of October 15, 2008 is $95,887,275.97. The Borrower and each
Guarantor acknowledges and agrees that it has no defenses, counterclaims,
offsets, cross-complaints, causes of action, rights, claims or demands of any
kind or nature whatsoever, including without limitation, any usury or lender
liability claims or defenses, arising out of or relating to the Loan, any Loan
Documents, or the Collateral, or this Agreement (collectively, “Defenses”), that
can be asserted to (a) amend, modify, reduce, suspend, abate, subordinate or
eliminate all or any part of the Borrower’s liability for the Loans or its
obligations under the Loan Documents, or any of the Guarantor’s liabilities or
obligations under any guaranty, or (b) seek relief or damages of any kind or
nature, including affirmative or equitable, from the Lender with respect to any
of the Collateral.  The Borrower and each Guarantor further acknowledges and
agrees that to the extent that any such Defenses should (or could, with the
lapse of time or the giving of notice or both) now or hereafter in fact exist,
including without limitation, any usury or lender liability claim, all such
Defenses are being fully, finally and irrevocably waived, released and
extinguished by the Borrower and the Guarantors as agreed to between the
parties.

 

7.             Successors and Assigns.  This Agreement shall enure to the
benefit of and shall be binding on and enforceable by the parties hereto and
their respective successors and permitted assigns.

 

9

--------------------------------------------------------------------------------


 

8.             Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York and the federal laws of the
United States of America applicable herein.

 

9.             Time of the Essence.  Time shall be of the essence of this
Agreement.  If anything herein is to be done on a day which is not a Business
Day, the same shall be done on the next succeeding Business Day.  Where in this
Agreement a number of days is prescribed, the number shall be computed by
excluding the first day and including the last day.

 

10.           Headings, Extended Meanings.  The headings in this Agreement are
inserted for convenience of reference only and shall not constitute a part
hereof and are not to be considered in the interpretation hereof.  In this
Agreement, words importing the singular include the plural and vice versa; words
importing the masculine gender include the feminine and vice versa; and words
importing persons include firms or corporations and vice versa.

 

11.           Counterparts.  This Agreement may be executed in counterparts and
may be delivered by e-mail and/or facsimile transmission.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or have
caused the same to be executed by their duly authorized representatives as of
the date first above written.

 

10

--------------------------------------------------------------------------------


 

 

MAGNA ENTERTAINMENT CORP.,
as Borrower

 

 

 

by

 

 

 

  Name:

Blake Tohana

 

 

  Title:

Executive Vice President

 

 

 

and Chief Financial Officer

 

 

 

 

 

 

 

 

  Name:

William Ford

 

 

  Title:

Secretary

 

 

 

 

 

  We have authority to bind the Corporation.

 

 

 

PACIFIC RACING ASSOCIATION

 

 

 

by

 

 

 

  Name:

Blake Tohana

 

 

  Title:

Executive Vice President

 

 

 

and Chief Financial Officer

 

 

 

 

 

 

 

 

  Name:

William Ford

 

 

  Title:

Secretary

 

 

 

 

 

  We have authority to bind the Corporation.

 

 

 

MEC LAND HOLDINGS
(CALIFORNIA) INC.

 

 

 

by

 

 

 

  Name:

Blake Tohana

 

 

  Title:

Executive Vice President

 

 

 

and Chief Financial Officer

 

 

 

 

 

 

 

 

  Name:

William Ford

 

 

  Title:

Secretary

 

 

 

 

 

  We have authority to bind the Corporation.

 

11

--------------------------------------------------------------------------------


 

 

THE SANTA ANITA COMPANIES,
INC.

 

 

 

by

 

 

 

  Name:

Blake Tohana

 

 

  Title:

Executive Vice President

 

 

 

and Chief Financial Officer

 

 

 

 

 

 

 

 

  Name:

William Ford

 

 

  Title:

Secretary

 

 

 

 

 

  We have authority to bind the Corporation.

 

 

 

LOS ANGELES TURF CLUB,
INCORPORATED

 

 

 

by

 

 

 

  Name:

Blake Tohana

 

 

  Title:

Executive Vice President

 

 

 

and Chief Financial Officer

 

 

 

 

 

 

 

 

  Name:

William Ford

 

 

  Title:

Secretary

 

 

 

 

 

  We have authority to bind the Corporation.

 

 

 

GULFSTREAM PARK RACING
ASSOCIATION, INC.

 

 

 

by

 

 

 

  Name:

Blake Tohana

 

 

  Title:

Executive Vice President

 

 

 

and Chief Financial Officer

 

 

 

 

 

 

 

 

  Name:

William Ford

 

 

  Title:

Secretary

 

 

 

 

 

  We have authority to bind the Corporation.

 

12

--------------------------------------------------------------------------------


 

 

MEC HOLDINGS (USA) INC.

 

 

 

by

 

 

 

  Name:

Blake Tohana

 

 

  Title:

Executive Vice President

 

 

 

and Chief Financial Officer

 

 

 

 

 

 

 

 

  Name:

William Ford

 

 

  Title:

Secretary

 

 

 

 

 

  We have authority to bind the Corporation.

 

 

 

MEC DIXON, INC.

 

 

 

by

 

 

 

  Name:

Blake Tohana

 

 

  Title:

Executive Vice President

 

 

 

and Chief Financial Officer

 

 

 

 

 

 

 

 

  Name:

William Ford

 

 

  Title:

Secretary

 

 

 

 

 

  We have authority to bind the Corporation.

 

 

 

GPRA THOROUGHBRED
TRAINING CENTER, INC.

 

 

 

by

 

 

 

  Name:

Blake Tohana

 

 

  Title:

Executive Vice President

 

 

 

and Chief Financial Officer

 

 

 

 

 

 

 

 

  Name:

William Ford

 

 

  Title:

Secretary

 

 

 

 

 

  We have authority to bind the Corporation.

 

13

--------------------------------------------------------------------------------


 

 

SUNSHINE MEADOWS RACING,
INC.

 

 

 

by

 

 

 

  Name:

Blake Tohana

 

 

  Title:

Executive Vice President

 

 

 

and Chief Financial Officer

 

 

 

 

 

 

 

 

  Name:

William Ford

 

 

  Title:

Secretary

 

 

 

 

 

  We have authority to bind the Corporation.

 

 

 

THISTLEDOWN, INC.

 

 

 

by

 

 

 

 Name:

Blake Tohana

 

 

 Title:

Executive Vice President

 

 

 

and Chief Financial Officer

 

 

 

 

 

 

 

 

 Name:

William Ford

 

 

 Title:

Secretary

 

 

 

 

 

  We have authority to bind the Corporation.

 

 

 

MEC MARYLAND INVESTMENTS
INC.

 

 

 

by

 

 

 

  Name:

Blake Tohana

 

 

  Title:

Executive Vice President

 

 

 

and Chief Financial Officer

 

 

 

 

 

 

 

 

  Name:

William Ford

 

 

  Title:

Secretary

 

 

 

 

 

  We have authority to bind the Corporation.

 

14

--------------------------------------------------------------------------------


 

 

30000 MARYLAND INVESTMENTS
LLC

 

 

 

by

 

 

 

  Name:

Blake Tohana

 

 

  Title:

Executive Vice President

 

 

 

and Chief Financial Officer

 

 

 

 

 

 

 

 

  Name:

William Ford

 

 

  Title:

Secretary

 

 

 

 

We have authority to bind the Corporation.

 

15

--------------------------------------------------------------------------------


 

 

MID ISLANDI SF., acting through its
Zug Branch

 

 

 

by

 

 

 

  Name:

Thomas Schultheiss

 

 

  Title:

Branch Manager

 

 

 

 

 

 

 

 

  Name:

Peter Nideroest

 

 

  Title:

Branch Manager

 

 

 

 

We have authority to bind the Partnership.

 

16

--------------------------------------------------------------------------------